Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Response to Amendment
The amendments filed July 6, 2022 have been entered. Accordingly, claims 7 and 9-20 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 7, 17, and 19. Claims 1-6 and 8 are cancelled by applicant. The previous 103 rejections have been modified due to amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a third acute angle” in claim 15, line 3;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thrust-straightening vanes at or near the outlet” in claim 12, line2 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mastio (US Patent No. 8,763,187).
Regarding claim 7, Mastio discloses: an automatic cleaner (Figures 1-12C) for a water-containing vessel, comprising: 
a. a body (element 1) comprising an inlet (element 25) and an outlet (element 37); and 
b. a thrust assembly (elements 10/35/36/38) (i) positioned at least partially within the body (see figure 7 and annotated figure below) and (ii) comprising a propeller (element 10) and a thrust tube (element 36/38) (A) communicating with the outlet (see figure 7 and annotated figure below) and (B) having a suction opening (element 35) that extends through a sidewall (Detail A) of the thrust tube into the body.

    PNG
    media_image1.png
    799
    913
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    722
    837
    media_image2.png
    Greyscale

However, Mastio appears to be silent wherein the suction opening is positioned between the propeller and the outlet.
It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have modified Mastio to provide wherein the suction opening is positioned between the propeller and the outlet, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have the suction opening be positioned between the propeller and the outlet in order to avoid any obstructions from the propeller, thus avoiding interrupted flow and enhancing evacuation during operations (See MPEP 2144.04 (VI)(C)). Furthermore, upon further review of the specification and drawings, applicant has failed to indicate the criticality regarding the suction opening being specifically positioned between the propeller and the outlet provides any unexpected results. 
Regarding claim 16, Mastio discloses: the automatic cleaner according to claim 7 in which the suction opening is configured for evacuating from the thrust assembly at least some air if present in the thrust tube (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).
Regarding claim 17, Mastio discloses: an automatic cleaner (Figures 1-12C) for a water-containing vessel, comprising: 
a. a body (element 1) comprising an inlet(element 25) and an outlet (element 37); and 
b. a thrust assembly (elements 10/35/36/38) (i) positioned at least partially within the body (see figure 7 and annotated figure below) and (ii) comprising a propeller (element 10) and a thrust tube (element 36/38) that (A) communicates with the outlet (see figure 7 and annotated figure below) and (B) comprises a suction opening (element 35) for evacuating from the thrust assembly at least some air if present in the thrust tube (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).

    PNG
    media_image3.png
    698
    881
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    722
    837
    media_image2.png
    Greyscale


However, Mastio appears to be silent wherein the suction opening is positioned between the propeller and the outlet.
It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have modified Mastio to provide wherein the suction opening is positioned between the propeller and the outlet, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have the suction opening be positioned between the propeller and the outlet in order to avoid any obstructions from the propeller, thus avoiding interrupted flow and enhancing evacuation during operations (See MPEP 2144.04 (VI)(C)). Furthermore, upon further review of the specification and drawings, applicant has failed to indicate the criticality regarding the suction opening being specifically positioned between the propeller and the outlet provides any unexpected results. 
Regarding claim 18, Mastio modified discloses: the automatic cleaner for a water-containing vessel according to claim 17 in which the suction opening extends through a sidewall (Detail A) of the thrust tube into the body (see annotated figure above).
Regarding claim 19, Mastio discloses: an automatic cleaner (Figures 1-12C) for a water-containing vessel, comprising: 
a. a body (element 1) comprising an inlet (element 25) and an outlet (element 37); and 
b. a thrust assembly (elements 10/35/36/38) (i) positioned at least partially within the body (see figure 7 and annotated figure below) and (ii) comprising a propeller (element 10) and a thrust tube (element 36/38), in which the thrust tube (A) communicates with the outlet (see figure 7 and annotated figure below) and (B) comprises a suction opening (element 35) for evacuating at least some air if present in the thrust tube (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).

    PNG
    media_image1.png
    799
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    837
    media_image2.png
    Greyscale

However, Mastio appears to be silent wherein the suction opening is positioned between the propeller and the outlet.
It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have modified Mastio to provide wherein the suction opening is positioned between the propeller and the outlet, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have the suction opening be positioned between the propeller and the outlet in order to avoid any obstructions from the propeller, thus avoiding interrupted flow and enhancing evacuation during operations (See MPEP 2144.04 (VI)(C)). Furthermore, upon further review of the specification and drawings, applicant has failed to indicate the criticality regarding the suction opening being specifically positioned between the propeller and the outlet provides any unexpected results
Regarding claim 20, Mastio modified discloses: the automatic cleaner for a water-containing vessel according to claim 19 in which the suction opening extends through a sidewall (Detail A) of the thrust tube into the body (see annotated figure above).
Claims 7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon (US Pub. No. 2011/0047727) in view of Mastio (US Patent No. 8,763,187).
Regarding claim 7, Pichon discloses: an automatic cleaner (Figures 1-9B) for a water-containing vessel, comprising: 
a. a body (element 1) comprising an inlet (element 9) and an outlet (element 10); and 
b. a thrust assembly (Detail A/Detail B/elements 12,13,14,) (i) positioned at least partially within the body (see figure 2 and annotated figure below) and (ii) comprising a propeller (element 14) and a thrust tube (Detail B) (A) communicating with the outlet (see figure 2 and annotated figure below). 

    PNG
    media_image4.png
    539
    876
    media_image4.png
    Greyscale


However, Pichon appears to be silent wherein the thrust tube comprises a suction opening  that extends through a sidewall of the thrust tube into the body, wherein the suction opening is positioned between the propeller and the outlet.
Mastio teaches it was known in the art to have an automatic cleaner (Figures 1-12C) comprising a body (element 1/11/12) comprising an inlet (element 25) and an outlet (element 37); a thrust assembly (elements 10/35/36/38) comprising a propeller (element 10) and a thrust tube (element 36/38) communicating with the outlet (see figure 7 and annotated figure below) and having a suction opening (element 35) that extends through a sidewall (Detail A) of the thrust tube into the body.

    PNG
    media_image1.png
    799
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    837
    media_image2.png
    Greyscale

It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have modified Pichon with the teaching of Mastio to provide wherein the thrust tube comprises a suction opening  that extends through a sidewall of the thrust tube into the body. Doing so provides an additional opening in order to increase flowability and evacuation of fluid entering the inlet and exiting through the outlet of the cleaner during operations, thus increasing efficiency and production. 
However, Pichon modified appears to be silent wherein the suction opening is positioned between the propeller and the outlet.
It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have further modified Pichon to provide wherein the suction opening is positioned between the propeller and the outlet, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have the suction opening be positioned between the propeller and the outlet in order to avoid any obstructions from the propeller, thus avoiding interrupted flow and enhancing evacuation during operations (See MPEP 2144.04 (VI)(C)). Furthermore, upon further review of the specification and drawings, applicant has failed to indicate the criticality regarding the suction opening being specifically positioned between the propeller and the outlet provides any unexpected results. 
Regarding claim 9, Pichon modified discloses: the automatic cleaner according to claim 7 in which the body further comprises a generally dome-shaped lid (Detail C).

    PNG
    media_image4.png
    539
    876
    media_image4.png
    Greyscale

Regarding claim 10, Pichon modified discloses: the automatic cleaner according to claim 9 in which the generally dome-shaped lid includes the outlet (see annotated figure above).
Regarding claim 11, Pichon modified discloses: the automatic cleaner according to claim 10 in which the thrust assembly further comprises: a. a shaft (element 13) (i) positioned within the thrust tube and (ii) operating to rotate the propeller (see figure 2 and see also paragraph 0095); and b. a motor (element 12) operating to rotate the shaft (see paragraph 0095).
Regarding claim 13, Pichon modified discloses: the automatic cleaner according to claim 7 in which the thrust assembly exhausts fluid from the body through the outlet in a direction which forms (a) a first acute angle (Detail A) with a surface (element 50) of the water-containing vessel and (b) an obtuse angle (Detail B) with a nominal forward direction of movement of the body along the surface of the water-containing vessel (see annotated figure below).

    PNG
    media_image5.png
    611
    1239
    media_image5.png
    Greyscale


Regarding claim 14, Pichon modified discloses: the automatic cleaner according to claim 13 in which the body further comprises a bottom surface (Detail D) which forms a second acute angle (Detail C) with the surface, the second acute angle differing from the first acute angle (see annotated figure above).

    PNG
    media_image6.png
    613
    1239
    media_image6.png
    Greyscale

Regarding claim 15, Pichon modified discloses: the automatic cleaner according to claim 14 in which (a) the bottom surface is sloped (see Detail D in annotated figure above) and (b) the direction in which the thrust assembly exhausts fluid from the body through the outlet forms a third acute angle (Detail E) with the bottom surface, the third acute angle differing from at least the first acute angle (see annotated figure above).
Regarding claim 16, Pichon modified discloses: the automatic cleaner according to claim 7 in which the suction opening is configured for evacuating from the thrust assembly at least some air if present in the thrust tube (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).
Regarding claim 17, Pichon discloses: an automatic cleaner (Figures 1-9B) for a water-containing vessel, comprising: 
a. a body (element 1) comprising an inlet (element 9) and an outlet (element 10); and 
b. a thrust assembly (Detail A/Detail B/elements 12,13,14,) (i) positioned at least partially within the body (see figure 2 and annotated figure below) and (ii) comprising a propeller (element 14) and a thrust tube (Detail B) (A) communicates with the outlet (see figure 2 and annotated figure below). 

    PNG
    media_image4.png
    539
    876
    media_image4.png
    Greyscale

However, Pichon appears to be silent wherein the thrust tube comprises a suction opening for evacuating from the thrust assembly at least some air if present in the thrust tube, wherein the suction opening is between the propeller and the outlet.
Mastio teaches it was known in the art to have an automatic cleaner (Figures 1-12C) comprising a body (element 1/11/12) comprising an inlet (element 25) and an outlet (element 37); a thrust assembly (elements 10/35/36/38) comprising a propeller (element 10) and a thrust tube (element 36/38) communicating with the outlet (see figure 7 and annotated figure below) and wherein the thrust tube comprises a suction opening (element 35) for evacuating from the thrust assembly at least some air if present in the thrust tube (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).
It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have modified Pichon with the teaching of Mastio to provide wherein the thrust tube comprises a suction opening for evacuating from the thrust assembly at least some air if present in the thrust tube. Doing so provides an additional opening in order to increase flowability and evacuation of fluid entering the inlet and exiting through the outlet of the cleaner during operations, thus increasing efficiency and production. 
However, Pichon modified appears to be silent wherein the suction opening is between the propeller and the outlet.
It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have further modified Pichon to provide wherein the suction opening is positioned between the propeller and the outlet, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have the suction opening be positioned between the propeller and the outlet in order to avoid any obstructions from the propeller, thus avoiding interrupted flow and enhancing evacuation during operations (See MPEP 2144.04 (VI)(C)). Furthermore, upon further review of the specification and drawings, applicant has failed to indicate the criticality regarding the suction opening being specifically positioned between the propeller and the outlet provides any unexpected results. 
Regarding claim 18, Pichon modified discloses all the limitations as stated in the rejection of claim 17, but appears to be silent in regards wherein the suction opening extends through a sidewall of the thrust tube into the body.
Mastio further teaches it was known in the art to have an automatic cleaner (Figures 1-12C) comprising a body (element 1/11/12) comprising an inlet (element 25) and an outlet (element 37); a thrust assembly (elements 10/35/36/38) comprising a propeller (element 10) and a thrust tube (element 36/38) communicating with the outlet (see figure 7 and annotated figure below), the thrust tube comprises a suction opening (element 35), and wherein the suction opening extends through a sidewall (Detail A) of the thrust tube into the body (see annotated figure below).

    PNG
    media_image3.png
    698
    881
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    722
    837
    media_image2.png
    Greyscale

It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have modified Pichon with the teaching of Mastio to provide wherein the suction opening extends through a sidewall of the thrust tube into the body. Doing so provides an additional opening extending through the sidewall of the thrust tube in order to increase flowability and evacuation of fluid entering the inlet and exiting through the outlet of the cleaner during operations, thus increasing efficiency and production. 
Regarding claim 19, Pichon discloses: an automatic cleaner (Figures 1-9B) for a water-containing vessel, comprising: 
a. a body  (element 1) comprising an inlet (element 9) and an outlet (element 10) and 
b. a thrust assembly (Detail A/Detail B/elements 12,13,14,) (i) positioned at least partially within the body (see figure 2 and annotated figure below) and (ii) comprising a propeller (element 14) and a thrust tube (Detail B) (A) communicating with the outlet (see figure 2 and annotated figure below).

    PNG
    media_image4.png
    539
    876
    media_image4.png
    Greyscale

However, Pichon appears to be silent wherein the thrust tube comprises a suction opening positioned between the propeller and the outlet and for evacuating at least some air if present in the thrust tube.
Mastio teaches it was known in the art to have an automatic cleaner (Figures 1-12C) comprising a body (element 1/11/12) comprising an inlet (element 25) and an outlet (element 37); a thrust assembly (elements 10/35/36/38) comprising a propeller (element 10) and a thrust tube (element 36/38) communicating with the outlet (see figure 7 and annotated figure below), a suction opening (element 35) positioned between the propeller and the outlet and for evacuating at least some air if present in the thrust tube (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).

    PNG
    media_image1.png
    799
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    837
    media_image2.png
    Greyscale

It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have modified Pichon with the teaching of Mastio to provide wherein the thrust tube comprises a suction opening for evacuating at least some air if present in the thrust tube. Doing so provides an additional opening extending through the sidewall of the thrust tube in order to increase flowability and evacuation of fluid entering the inlet and exiting through the outlet of the cleaner during operations, thus increasing efficiency and production. 
However, Pichon modified appears to be silent wherein the suction opening is between the propeller and the outlet.
It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have further modified Pichon to provide wherein the suction opening is positioned between the propeller and the outlet, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have the suction opening be positioned between the propeller and the outlet in order to avoid any obstructions from the propeller, thus avoiding interrupted flow and enhancing evacuation during operations (See MPEP 2144.04 (VI)(C)). Furthermore, upon further review of the specification and drawings, applicant has failed to indicate the criticality regarding the suction opening being specifically positioned between the propeller and the outlet provides any unexpected results. 
Regarding claim 20, Pichon modified discloses all the limitations as stated in the rejection of claim 19, but appears to be silent in regards wherein the suction opening extends through a sidewall of the thrust tube into the body.
Mastio further teaches it was known in the art to have an automatic cleaner (Figures 1-12C) comprising a body (element 1/11/12) comprising an inlet (element 25) and an outlet (element 37); a thrust assembly (elements 10/35/36/38) comprising a propeller (element 10) and a thrust tube (element 36/38) communicating with the outlet (see figure 7 and annotated figure below), the thrust tube comprises a suction opening (element 35), and wherein the suction opening extends through a sidewall (Detail A) of the thrust tube into the body (see annotated figure below).

    PNG
    media_image3.png
    698
    881
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    722
    837
    media_image2.png
    Greyscale

It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have modified Pichon with the teaching of Mastio to provide wherein the suction opening extends through a sidewall of the thrust tube into the body. Doing so provides an additional opening extending through the sidewall of the thrust tube in order to increase flowability and evacuation of fluid entering the inlet and exiting through the outlet of the cleaner during operations, thus increasing efficiency and production. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pichon (US Pub. No. 2011/0047727) in view of Mastio (US Patent No. 8,763,187) as applied to claims 7 and 9-11 above, and further in view of Illingworth (US Pub. No. 2002/0084218).
Regarding claim 12, Pichon modified discloses all the limitations as stated in the rejection of claims 7 and 9-11, but appears to be silent in regards wherein the thrust assembly further comprises thrust-straightening vanes at or near the outlet.
Illingworth teaches it was known in the art to have an automatic cleaner (Figures 7-16) comprising a thrust tube (element 1602), a propeller (element 1609), a motor (element 1610), an outlet (element 1603) and wherein the thrust assembly further comprises thrust-straightening vanes (element 1611) at or near the outlet.
It would have been obvious of one of ordinary skill in the art before the effective filing date the claimed invention to have further modified Pichon with the teaching of Illingworth to provide wherein the thrust assembly further comprises thrust-straightening vanes at or near the outlet. Doing so eliminates rotation in the flow, harming efficiency ([0033]). With respect to Pichon et al., the exiting flow of liquid helps further propel the cleaner in the forward direction; by incorporating straightening-vanes after the propeller, the fluid exits in a more efficient (straight) manner, and reduces the drag created in the outlet stream, allowing the cleaner to move forward more easily.

Response to Arguments
The arguments dated on 07/06/2022 have been considered, but are moot because the arguments do not apply to the current rejection being used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        10/18/2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723